Title: To James Madison from Mason Locke Weems, 22 January 1819
From: Weems, Mason Locke
To: Madison, James


Very Dear Sir
Richmond Jan. 22. 1819
I do myself the honor to send you a copy of the Life of Marion. It is already in the Sixth edition; and makes much noise in the Country. If you shou’d be pleased with the spirit of Marion, and think that it ought to be universal among the Youth of our Republic, you will do both them & me a great Kindness by giving us a line commendatory of Marion as a School book. My Life of Washington written for that purpose is now in the 21st. edition; and from the demand for Marion I have reason to believe he will not lag far behind him. Please present my very best Respects to Mrs. Madison, to whom I have taken the liberty to send a paper for Doctr. Hunter’s admired work. As the Object of this book is so Divine, and its eclat so very extraordinary I feel confident that Mrs. Madison will not disdain to employ a portion of her Great Influence to circulate it among her numerous & wealthy friends—especially as it is some where prophesied that “Queens shall become Nursing Mothers to the Church.” Wishing you, both, many happy & useful years here yet, before you are calld to your Celestial Patrimony, I remain your sincere friend
M. L. Weems
Compts. to Mr. Todd—cannot but hope that he will peruse with edification “Hymens Recruitg Serjeant.”
